Exhibit 10.3

EXECUTION VERSION

TRANSITION SERVICES AGREEMENT

by and between

FORTIVE CORPORATION

and

VONTIER CORPORATION

Dated as of October 8, 2020

 



--------------------------------------------------------------------------------

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of October 8,
2020, is entered into by and between Fortive Corporation (“Fortive”), a Delaware
corporation, and Vontier Corporation (“Vontier”), a Delaware corporation.
“Party” or “Parties” means Fortive or Vontier, individually or collectively, as
the case may be.

W I T N E S S E T H:

WHEREAS, the Parties have entered into that certain Separation and Distribution
Agreement, dated as of the date hereof (the “Separation Agreement”); and

WHEREAS, pursuant to the Separation Agreement, certain services are to continue
to be provided by the Fortive Group to the Vontier Group and by the Vontier
Group to the Fortive Group after the Distribution Date upon the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms.

(a) Unless otherwise defined herein, all capitalized terms used herein shall
have the same meanings as in the Separation Agreement.

(b) The following capitalized terms used in this Agreement shall have the
meanings set forth below:

“Force Majeure” means, with respect to a Party, an event beyond the reasonable
control of such Party, including acts of God, storms, floods, pandemics, riots,
fires, sabotage, civil commotion or civil unrest, interference by civil or
military authorities, acts of war (declared or undeclared) or armed hostilities
or other national or international calamity or one or more acts of terrorism or
failure or interruption of networks or energy sources.

“Fortive Provider” means Fortive or a Provider that is a member of the Fortive
Group.

“Prime Rate” means the rate last quoted as of the time of determination by The
Wall Street Journal as the “Prime Rate” in the United States or, if the Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate as of such
time, or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Fortive) or any similar release by the Federal Reserve
Board (as determined by Fortive).

 

2



--------------------------------------------------------------------------------

“Provider” means the Party or its Affiliates providing a Service or access to a
Facility under this Agreement.

“Recipient” means the Party to whom a Service or access to a Facility is being
provided under this Agreement.

“Virus(es)” means any computer instructions (i) that have a material adverse
effect on the operation, security or integrity of a computing telecommunications
or other digital operating or processing system or environment, including other
programs, data, databases, computer libraries and computer and communications
equipment, by altering, destroying, disrupting or inhibiting such operation,
security or integrity; (ii) that without functional purpose, self-replicate
without manual intervention; or (iii) that purport to perform a useful function
but which actually perform either a destructive or harmful function, or perform
no useful function and utilize substantial computer, telecommunications or
memory resources.

“Vontier Provider” means Vontier or a Provider that is a member of the Vontier
Group.

ARTICLE II

SERVICES, ACCESS TO FACILITIES AND DURATION

Section 2.01 Services. Subject to the terms and conditions of this Agreement,
Fortive shall provide (or cause to be provided) to the Vontier Group all of the
services listed in Schedule 2.01-1 attached hereto (as such Schedule may be
amended pursuant to Section 2.04, the “Fortive Provided Services”). Subject to
the terms and conditions of this Agreement, Vontier shall provide (or cause to
be provided) to the Fortive Group all of the services listed in Schedule 2.01-2
attached hereto (as such Schedule may be amended pursuant to Section 2.04, the
“Vontier Provided Services”, and collectively with the Fortive Provided Services
and any Additional Services, the “Services”).

Section 2.02 Access to Facilities. Subject to the terms and conditions of this
Agreement, Fortive shall provide (or cause to be provided) to the Vontier Group
access to the facilities, equipment and software listed in Schedule 2.02-1
attached hereto (as such Schedule may be amended pursuant to Section 2.04, the
“Fortive Provided Facilities”). Subject to the terms and conditions of this
Agreement, Vontier shall provide (or cause to be provided) to the Fortive Group
access to the facilities, equipment and software listed in Schedule 2.02-2
attached hereto (as such Schedule may be amended pursuant to Section 2.04, the
“Vontier Provided Facilities”, and collectively with the Fortive Provided
Facilities and any Additional Facilities, the “Facilities”).

Section 2.03 Duration of Services and Access to Facilities. Subject to
Section 6.01 hereof, each of Fortive and Vontier shall provide or cause to be
provided to the respective Recipients each Service or access to each Facility
until the expiration of the period set forth next to such Service or Facility on
the applicable Schedules hereto or, if no such period is provided with respect
to a particular Service or Facility on such Schedules, on the second (2nd)
anniversary of the Distribution Date (the “Term”); provided, however, to the
extent that a Fortive Provider’s

 

3



--------------------------------------------------------------------------------

ability to provide a Fortive Provided Service or access to a Fortive Provided
Facility, as the case may be, is dependent on the continuation of either a
Vontier Provided Service or access to a Vontier Provided Facility, as the case
may be, Fortive’s obligation to provide, or cause to be provided, such Fortive
Provided Service or access to such Fortive Provided Facility shall terminate
automatically with the termination of such supporting Vontier Provided Service
or access to such supporting Vontier Provided Facility; provided, further, to
the extent that a Vontier Provider’s ability to provide a Vontier Provided
Service or access to a Vontier Provided Facility, as the case may be, is
dependent on the continuation of either a Fortive Provided Service or access to
a Fortive Provided Facility, as the case may be, Vontier’s obligation to
provide, or cause to be provided, such Vontier Provided Service or access to
such Vontier Provided Facility shall terminate automatically with the
termination of such supporting Fortive Provided Service or access to such
supporting Fortive Provided Facility.

Section 2.04 Additional Services and Access to Additional Facilities. If, within
four (4) months after the Distribution Date, Fortive or Vontier (or the Fortive
Transition Manager or Vontier Transition Manager, as applicable) identifies a
service that (a) the Fortive Group provided to the Vontier Group during the one
(1)-year period prior to the Distribution Date that the Vontier Group reasonably
needs in order for the Vontier Business to continue to operate in substantially
the same manner in which the Vontier Business operated prior to the Distribution
Date, and such service was not included in Schedule 2.01-1 (other than because
the Parties agreed such services shall not be provided), or (b) the Vontier
Group provided to the Fortive Group prior to the Distribution Date that the
Fortive Group reasonably needs in order for the Fortive Group to continue to
operate their businesses other than the Vontier Business (the “Fortive
Business”) in substantially the same manner in which such businesses operated
prior to the Distribution Date, and such service was not included in Schedule
2.01-2 (other than because the Parties agreed such services shall not be
provided), and in each case (i) such service is not an Excluded Service and
(ii) the proposed Recipient of such service is unable to reasonably obtain such
service from a Third Party, then, in each case, Vontier and Fortive shall use
commercially reasonable efforts to provide, or cause to be provided, such
requested services (such additional services, the “Additional Services”). If,
within four (4) months after the Distribution Date, Fortive or Vontier
identifies access to additional facilities, equipment or software that (x) the
Fortive Group provided to the Vontier Group during the one (1)-year period prior
to the Distribution Date that the Vontier Group reasonably needs in order for
the Vontier Business to continue to operate in substantially the same manner in
which the Vontier Business operated prior to the Distribution Date, and such
access was not included in Schedule 2.02-1 (other than because the Parties
agreed such access shall not be provided), or (y) the Vontier Group provided to
Fortive or its Affiliates prior to the Distribution Date that the Fortive Group
reasonably needs in order for the Fortive Business to continue to operate in
substantially the same manner in which the Fortive Business operated prior to
the Distribution Date, and such access was not included in Schedule 2.02-2
(other than because the Parties agreed such access shall not be provided), and
in each case the proposed Recipient of such facilities, equipment or software is
unable to reasonably obtain such service from a Third Party, then, in each case,
Vontier and Fortive shall use commercially reasonable efforts to provide such
requested access (such additional facilities, equipment and software, the
“Additional Facilities”). Unless specifically agreed in writing to the contrary,
the Parties shall amend the appropriate Schedule in writing to include such
Additional Services or access to Additional Facilities (including the
termination date with respect to such services, which, for clarity, shall be no
later than the end of the Term) and such Additional

 

4



--------------------------------------------------------------------------------

Services or access to Additional Facilities shall be deemed Services or access
to Facilities, respectively, hereunder, and accordingly, the Party requested to
provide such Additional Services or access to Additional Facilities shall
provide such Additional Services or access to Additional Facilities, or cause
such Additional Services or access to Additional Facilities to be provided, in
accordance with the terms and conditions of this Agreement.

Section 2.05 Exception to Obligation to Provide Services or Access to
Facilities; Excluded Services.

(a) Notwithstanding anything in this Agreement to the contrary, including
Fortive’s and Vontier’s obligations set forth in Section 2.01 hereof, the
relevant Providers shall not be obligated to (and neither Fortive nor Vontier
shall be obligated to cause any Provider to) provide any Services or access to
any Facilities if the provision of such Services or access to such Facilities
would violate any Law or any Contract to which Fortive, Vontier, any of
Fortive’s or Vontier’s Affiliates or any of the Providers are subject; provided,
however, that Fortive and Vontier shall comply with Section 7.02 in obtaining
any Consents necessary to provide such Services or access to such Facilities.

(b) Notwithstanding anything to the contrary set forth herein, the Services
shall in no event include those services set forth on Schedule 2.05(b) (the
“Excluded Services”).

Section 2.06 Standard of the Provision of Services or Access to Facilities. The
provision of Services and access to Facilities shall be provided in the manner
and at a level substantially consistent with that provided by the Providers
immediately preceding the Distribution Date. All of the Fortive Provided
Services and Fortive Provided Facilities shall be for the sole use and benefit
of Vontier Group, and all of the Vontier Provided Services and Vontier Provided
Facilities shall be for the sole use and benefit of the Fortive Group; provided
that nothing in this Section 2.06 is intended to limit a Provider’s access to or
use of its own Facilities except as may be set forth in the applicable Schedule
2.02.

Section 2.07 Change in Services or Access to Facilities. The Providers may from
time to time reasonably supplement, modify, substitute or otherwise alter the
Services provided and access to the Facilities in a manner that does not
materially adversely affect the quality or availability of Services or access to
the Facilities or increase the cost of using such Services or accessing such
Facilities.

Section 2.08 Subcontractors. A Provider may subcontract any of the Services or
portion thereof to any other Person, including any Affiliate of the Provider;
provided, however, that such other Person shall be subject to service standards
and confidentiality provisions at least equivalent to those set forth herein,
and such Provider shall in all cases remain primarily responsible for all of its
obligations hereunder with respect to the Services provided by such
subcontractor.

 

5



--------------------------------------------------------------------------------

Section 2.09 Electronic Access.

(a) To the extent that the performance or receipt of Services or access to
Facilities hereunder requires access to a Group’s intranet or other internal
systems by the other Group (the “Accessing Group”), the Party whose Group
intranet or other internal systems is being accessed shall provide or cause to
be provided limited access to such systems, subject to policies, procedures and
limitations to be determined by such Party. From and after the Distribution
Date, a Party shall cause its Accessing Group to comply with all security
guidelines (including physical security, network access, internet security,
confidentiality and personal data security guidelines) of the other Party,
copies of which shall be made available to the Accessing Group upon reasonable
request.

(b) While Services and access to Facilities are being provided hereunder, the
Parties shall take commercially reasonable measures to ensure that no Virus or
similar items are coded or introduced into the Services or Facilities. With
respect to Services or access to Facilities provided by third parties,
compliance with the applicable agreement with such third party shall be deemed
sufficient commercially reasonable measures. If a Virus is found to have been
introduced into such Services or Facilities, the Parties hereto shall use
commercially reasonable efforts to cooperate and to diligently work together and
with each Provider providing the Services or access to Facilities to eliminate
the effects of the Virus.

(c) The Parties shall, and shall cause their respective Providers to, exercise
reasonable care in providing, accessing and using the Services and Facilities to
prevent access to the Services and Facilities by unauthorized Persons.

ARTICLE III

COSTS AND DISBURSEMENTS

Section 3.01 Costs and Disbursements.

(a) Each Party (or its designee) shall pay to the other Party providing, or
causing to be provided, the applicable Service or Facility a monthly fee for
such Service or access to such Facility as set forth therefor in the applicable
Schedule hereto, and with respect to an Additional Service or Additional
Facility, the monthly fee shall be the applicable Provider’s internal and
external costs and expenses of providing such Additional Services or access to
such Additional Facilities, plus any costs associated with migrating data or
otherwise preparing any Additional Services or access to any Additional
Facilities to be provided under this Agreement (each aggregate fee calculated in
accordance with this provision constituting a “Service Charge” and,
collectively, the “Service Charges”); provided, however, that a fee for a
Service or Facility not provided or made available hereunder for a full month
shall be pro-rated for the portion of such month provided or made available.
During the Term, the amount of a Service Charge for any Services or access to
Facilities shall not increase, except to the extent that there is an increase
after the Distribution Date in the costs actually incurred by the Provider in
providing such Services or access to Facilities, including as a result of (i) an
increase in the amount of such Services or access to Facilities being provided
to the Recipient (as compared to the amount of the Services or access to
Facilities underlying the determination of a Service Charge), (ii) an increase
in the rates or charges imposed by any third-party provider that is providing
goods or services used by the Provider in providing the Services or access to
Facilities (as compared to the rates or charges underlying a Service Charge),
(iii) an increase in the payroll or benefits for any personnel used by the
Provider in providing the Services or access to Facilities, or (iv) any increase
in costs relating to any changes requested by the Recipient in the nature of the
Services or access to Facilities provided (including relating to newly installed
products or equipment or any upgrades to existing products or equipment).

 

6



--------------------------------------------------------------------------------

(b) As of or prior to the Distribution Date, the Parties shall mutually agree on
a form of invoice to be issued for the aggregate of Service Charges by each
Party. Each of Fortive and Vontier (or their designees), as applicable, shall
deliver invoices to the other Party (or its designees) in accordance with the
terms hereof, beginning on or prior to the tenth (10th) day following the first
fiscal month end following the Distribution Date and, thereafter, on or prior to
the tenth (10th) day following the fiscal month end for each succeeding month or
week (in accordance with the terms hereof) for the duration of this Agreement
(or at such other frequency as is consistent with the basis on which the Service
Charges are determined and, if applicable, charged to Affiliates of each Party)
in arrears for the Service Charges due under this Agreement. Each of Fortive or
Vontier (or their designees) shall pay, or cause to be paid, the amount of such
invoice by wire transfer or check to the other Party (or its designees) within
fifteen (15) days of the date of such invoice; provided that (i) any Contracts
that prescribe other payment terms for any other individual Service or access to
a Facility shall continue to govern; and (ii) to the extent consistent with past
practice with respect to Services or access to Facilities rendered outside the
United States, payments may be required in local currency. If Fortive or Vontier
(or their designees), as applicable, fails to pay such amount by such date, such
Party shall be obligated to pay to the other Party providing, or causing to be
provided, the Services and access to the Facilities, in addition to the amount
due, interest on such amount at a rate per annum equal to the Prime Rate, from
time to time in effect, calculated for the actual number of days elapsed,
accrued from the date on which such payment was due up to the date of the actual
receipt of payment.

Section 3.02 Right of Set-Off. Each of Fortive or Vontier, as applicable, shall
pay the full amount of Service Charges and shall not set-off, counterclaim or
otherwise withhold any amount owed to the other Party under this Agreement, on
account of any obligation owed by the other Party to Fortive or Vontier, as
applicable, under this Agreement, the Separation Agreement or any other
Ancillary Agreement that has not been finally adjudicated, settled or otherwise
agreed upon by the Parties in writing; provided, however, that Fortive or
Vontier, as applicable, shall be permitted to assert a set-off right with
respect to any obligation that has been so finally adjudicated, settled or
otherwise agreed upon by the Parties in writing against amounts owed by the
other Party under this Agreement.

ARTICLE IV

WARRANTIES AND COMPLIANCE; LIMITATION OF LIABILITY

Section 4.01 Disclaimer of Warranties. Except as expressly set forth herein, the
Parties acknowledge and agree that (a) the Services and Facilities are provided
as-is, (b) the Recipients assume all risks and Liability arising from or
relating to their use of and reliance upon the Services and the Facilities and
(c) each Party and their respective Providers make no representation or warranty
with respect thereto. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY AND THEIR
RESPECTIVE PROVIDERS HEREBY EXPRESSLY DISCLAIM ALL REPRESENTATIONS AND
WARRANTIES REGARDING THE

 

7



--------------------------------------------------------------------------------

SERVICES AND THE FACILITIES, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY
REPRESENTATION OR WARRANTY IN REGARD TO QUALITY, PERFORMANCE, NONINFRINGEMENT,
MISAPPROPRIATION, COMMERCIAL UTILITY, OR MERCHANTABILITY OR FITNESS OF THE
SERVICES AND FACILITIES FOR A PARTICULAR PURPOSE.

Section 4.02 Compliance with Laws and Regulations. Each Party hereto shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement. FOR THE AVOIDANCE OF DOUBT AND NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, EACH PARTY EXPRESSLY DISCLAIMS ANY EXPRESS OR
IMPLIED OBLIGATION OR WARRANTY WITH RESPECT TO THE SERVICES THAT COULD BE
CONSTRUED TO REQUIRE PROVIDER TO DELIVER SERVICES HEREUNDER IN SUCH A MANNER TO
ALLOW A RECIPIENT TO ITSELF COMPLY WITH ANY LAW APPLICABLE TO THE ACTIONS OR
FUNCTIONS OF SUCH RECIPIENT (OR ITS AFFILIATES).

Section 4.03 Limitations of Liability.

(a) NEITHER PARTY SHALL HAVE ANY LIABILITY TO THE OTHER PARTY HERETO OR ANY
THIRD PARTY FOR ANY INDIRECT, INCIDENTAL, EXEMPLARY, MORAL, PUNITIVE, SPECIAL OR
CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF DATA, LOSS OF USE, CLAIMS OF THIRD
PARTIES OR LOST PROFITS, REVENUES OR OPPORTUNITIES OR LOST OR DELAYED GENERATION
OR DIMINUTION IN VALUE OF ASSETS OR SECURITIES OR ANY LOSSES CALCULATED BASED ON
A MULTIPLE OF REVENUES, EARNINGS OR OTHER ECONOMIC OR FINANCIAL MEASURE BY THE
OTHER PARTY OR ANY THIRD PARTY), ARISING IN ANY MANNER OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, ITS PERFORMANCE OR BREACH HEREOF, OR INCIDENT TO ANY
RECIPIENT’S OR THIRD PARTY’S USE OF (OR ANY INABILITY TO USE) THE SERVICES OR
ANY OTHER INFORMATION OR MATERIALS PROVIDED TO THE RECIPIENTS HEREUNDER, WHETHER
IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE, AND
WHETHER OR NOT THE PARTY HAS BEEN ADVISED OF OR OTHERWISE MIGHT HAVE ANTICIPATED
THE POSSIBILITY OF SUCH LOSSES.

(b) In no event will either Party’s maximum aggregate liability to the other
Party or any of its Affiliates or Representatives for any and all claims arising
out of or in connection with this Agreement, its termination, or expiration,
whether in contract, tort or otherwise, be greater than an amount equal to the
aggregate Service Charges received by the Parties in the preceding three
(3) months as of the time of calculation, (or (i) if, as of the time of
calculation, this Agreement has been in effect for less than three (3) months,
the period from the Distribution Date until the time of calculation, or (ii) if,
as of the time of calculation, this Agreement has been terminated pursuant to
Section 6.01, the three (3) months prior to such termination).

 

8



--------------------------------------------------------------------------------

ARTICLE V

INDEMNIFICATION

Section 5.01 Indemnification by Recipient. Each Party as Recipient shall
indemnify, defend, save and hold harmless the Providers and any of their
personnel, successors and assigns (collectively, the “Provider Indemnified
Parties”), from and against any and all losses, damages, liabilities, claims,
costs and expenses (collectively, “Losses”) to the extent resulting from or
arising out of any third party claim to the extent resulting from or arising out
of the subject matter of this Agreement or any operations or activities of the
Recipient affected by the Services provided to it, including the use of (or
inability to use) the Services, except to the extent resulting from or arising
out of the Provider’s gross negligence or intentional misconduct in the
provision of Services by the Provider hereunder.

Section 5.02 Indemnification by Provider. Each Party as Provider shall
indemnify, defend, save and hold harmless the Recipients and any of their
personnel, successors and assigns (collectively, the “Recipient Indemnified
Parties” and, together with the Provider Indemnified Parties, the “Indemnified
Parties”), from and against any and all Losses to the extent resulting from or
arising out of any third party claim to the extent resulting from or arising out
of the Provider’s gross negligence or intentional misconduct in the provision of
Services by the Provider hereunder.

Section 5.03 Indemnification Procedures. The Indemnified Party shall provide the
Party providing indemnification (the “Indemnifying Party”) with reasonably
prompt notice concerning the existence of the indemnifiable event, grant
authority to the Indemnifying Party to defend or settle any related action or
claim, and provide, at the Indemnifying Party’s expense, such information,
cooperation and assistance to the Indemnifying Party as may be reasonably
necessary for the Indemnifying Party to defend or settle the claim or action;
provided that failure to comply with the foregoing shall not constitute a waiver
of the right to indemnification and shall affect the Indemnifying Party’s
indemnification obligations only to the extent that it is prejudiced by such
failure or delay. Notwithstanding anything to the contrary set forth herein, the
Indemnified Party (a) may participate, at its own expense, in any defense and
settlement directly or through counsel of its choice and (b) will not enter into
any settlement agreement on terms that would impact the Indemnifying Party’s
rights or obligations, without the prior written consent of the Indemnifying
Party.

ARTICLE VI

TERMINATION

Section 6.01 Termination.

(a) Notwithstanding Section 2.03, this Agreement may be terminated earlier by
Fortive: (i) if Vontier, any Vontier Provider or any of the Vontier Group are in
material breach of the terms of this Agreement and such breach is not corrected
within thirty (30) days of a written notice from Fortive or the Fortive
Transition Manager of such breach; (ii) immediately upon written notice from
Fortive or the Fortive Transition Manager, with respect to any Fortive

 

9



--------------------------------------------------------------------------------

Provided Service or access to any Fortive Provided Facility, if the continued
performance of such Fortive Provided Service or the provision of access to such
Fortive Provided Facility would be a violation of any Law or any Contract in
effect prior to the Distribution Date; or (iii) upon any failure of Vontier to
pay any outstanding Service Charge due to Fortive, except to the extent any part
of an outstanding Service Charge is not paid due to a good faith dispute of such
Service Charge by Vontier.

(b) Notwithstanding Section 2.03, this Agreement may be terminated earlier by
Vontier: (i) if Fortive or any Fortive Provider is in material breach of the
terms of this Agreement and such breach is not corrected within thirty (30) days
of a written notice from Vontier or the Vontier Transition Manager of such
breach; (ii) immediately upon written notice from Vontier or the Vontier
Transition Manager, with respect to any Vontier Provided Service or access to
any Vontier Provided Facility, if the continued performance of such Vontier
Provided Service or the provision of access to such Vontier Provided Facility
would be a violation of any Law or any Contract in effect prior to the
Distribution Date; or (iii) upon the failure of Fortive to pay any outstanding
Service Charge due to Vontier, except to the extent any part of an outstanding
Service Charge is not paid due to a good faith dispute of such Service Charge by
Fortive.

(c) Without prejudice to any rights with respect to a Force Majeure: (i) a
Recipient may from time to time terminate this Agreement with respect to any
Service or access to Facility, in whole but not in part: (A) for any reason or
no reason upon providing at least thirty (30) days’ prior written notice to the
Provider’s Vontier Transition Manager or Fortive Transition Manager, as
applicable, of such termination (unless a longer notice period is specified in
the Schedules attached hereto or in a third party Contract to provide Services
or access to Facilities); (B) if the Provider of such Service or Facilities has
failed to perform any of its material obligations under this Agreement with
respect to such Service or access to Facility, and such failure shall continue
to exist thirty (30) days after receipt by the Provider’s Vontier Transition
Manager or Fortive Transition Manager, as applicable, of written notice of such
failure from the Recipient’s Vontier Transition Manager or Fortive Transition
Manager, as applicable; or (C) immediately upon mutual written agreement of the
Parties; and (ii) a Provider may terminate this Agreement with respect to one or
more Services or access to Facilities, in whole but not in part, at any time
upon prior written notice to the Recipient’s Vontier Transition Manager or
Fortive Transition Manager, as applicable, if the Recipient has failed to
perform any of its material obligations under this Agreement relating to such
Services or access to Facilities, and such failure shall be continued uncured
for a period of thirty (30) days after receipt by the Recipient’s Vontier
Transition Manager or Fortive Transition Manager, as applicable, of a written
notice of such failure from the Provider’s Vontier Transition Manager or Fortive
Transition Manager, as applicable. The relevant Schedule shall be updated to
reflect any terminated Service. In the event that the effective date of the
termination of any Service or access to Facility is a day other than at the end
of a month, the Service Charge associated with such Service or access to
Facility shall be pro-rated appropriately.

(d) A Recipient may from time to time request a reduction in part of the scope
or amount of any Service or access to Facility. If requested to do so by the
Recipient’s Vontier Transition Manager or Fortive Transition Manager, as
applicable, the other Party, through its Vontier Transition Manager or Fortive
Transition Manager, as applicable, agrees to

 

10



--------------------------------------------------------------------------------

discuss in good faith appropriate reductions to the relevant Service Charges in
light of all relevant factors including the costs and benefits to the Provider
of any such reductions. The relevant Schedule shall be updated to reflect any
reduced Service agreed to in writing by the Parties. In the event that any
Service or access to Facility is so reduced other than at the end of a month,
the Service Charge associated with such Service or access to Facility for the
month in which such Service or access to Facility is reduced shall be pro-rated
appropriately.

(e) To the extent that a Recipient is not in compliance with Section 7.01(b) and
such non-compliance remains unremedied for a period of ten (10) days, the
Provider may terminate the provision of any Services or access to Facilities
provided under such third party Contract.

Section 6.02 Effect of Termination.

(a) Upon termination of any Service or access to any Facility pursuant to this
Agreement, the Provider of the terminated Service or access to the Facility or
its Affiliate shall have no further obligation to provide the terminated Service
or access to the Facility, and Fortive or Vontier, as applicable, shall have no
obligation to pay any Service Charges relating to any such Service or access to
such Facility; provided that Fortive or Vontier, as applicable shall remain
obligated to the other Party for the Service Charges owed and payable in respect
of Services or access to Facilities provided prior to the effective date of
termination. In connection with termination of any Service or access to any
Facility, the provisions of this Agreement not relating solely to such
terminated Service or access to such Facility shall survive any such
termination.

(b) In connection with a termination of this Agreement, Article IV, Article V,
this Section 6.02, Article VIII, and Liability for all due and unpaid Service
Charges shall continue to survive indefinitely.

Section 6.03 Force Majeure.

(a) No Party (or any Person acting on its behalf) shall have any Liability or
responsibility for failure to fulfill any obligation (other than a payment
obligation) under this Agreement so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure; provided that (i) such Party
(or such Person) shall have exercised commercially reasonable efforts to
minimize the effect of Force Majeure on its obligations; and (ii) the nature,
quality and standard of care that the Provider shall provide in delivering a
Service or providing access to a Facility after a Force Majeure shall be
substantially the same as the nature, quality and standard of care that the
Provider provides prior to the Force Majeure. In the event of an occurrence of a
Force Majeure, the Party whose performance is affected thereby shall give notice
of suspension as soon as reasonably practicable to the other stating the date
and extent of such suspension and the cause thereof, and such Party shall resume
the performance of such obligations as soon as reasonably practicable after the
removal of the cause, and if the Provider is the Party so prevented then the
Recipient shall not be obligated to pay the Service Charge for a Service or
Facility to the extent and for so long as such Service or Facility is not made
available to the Recipient hereunder as a result of such Force Majeure.

 

11



--------------------------------------------------------------------------------

(b) During the period of a Force Majeure, the Recipient shall be entitled to
seek an alternative service provider at its own cost with respect to such
Services or access to such Facilities and Fortive or Vontier, as applicable,
shall be entitled to permanently terminate such Services or access to such
Facilities (and shall be relieved of the obligation to pay Service Charges for
the provision of such Services or access to such Facilities throughout the
duration of such Force Majeure or, in the event of such permanent termination,
thereafter) if a Force Majeure shall continue to exist for more than fifteen
(15) consecutive days.

ARTICLE VII

MANAGEMENT AND CONTROL

Section 7.01 Cooperation.

(a) During the Term, each Party shall, and shall cause its Affiliate Recipients
to, use its commercially reasonable efforts to cooperate with the relevant
Provider and its Affiliates with respect to such Provider providing the Services
and access to the Facilities and responding to such Provider’s reasonable
requests for information related to the functionality or operation of the
Services and Facilities. Neither Party nor any of its Affiliates shall knowingly
take any action which would substantially interfere with or substantially
increase the cost of the other Party providing (or causing to be provided) any
of the Services or access to the Facilities. After the Distribution Date, each
Party and its Affiliates shall use its commercially reasonable efforts to enable
the other Party or its Affiliates to provide the Services and access the
Facilities as soon as possible after the Distribution Date. Without limiting the
foregoing, each Party shall provide the relevant Provider with reasonable access
(during reasonable business hours) to (i) records related to the provision of
the Services and access to the Facilities; and (ii) the relevant Party’s
personnel and facilities for the purpose of training and consultation with
respect to the Services and access to Facilities.

(b) To the extent the Parties or a member of their respective Group have entered
into any third party Contracts in connection with any of the Services or access
to the Facilities, the Recipients shall comply with the terms of such Contract
to the extent the Recipients or their Vontier Transition Manager or Fortive
Transition Manager, as applicable, have been informed of such terms.

Section 7.02 Required Consents. Each Party shall use commercially reasonable
efforts to obtain any and all third party Consents necessary or advisable to
allow the relevant Provider to provide the Services and access to the Facilities
(the “Required Consents”); provided, however, that the costs of such third party
Consents shall be paid by the Recipient of the provision of such Services and
access to such Facilities. Each Party shall provide written evidence of receipt
of Required Consents to the other Party upon such other Party’s request.

 

12



--------------------------------------------------------------------------------

Section 7.03 Primary Points of Contact for Agreement.

(a) Appointment and Responsibilities. Each Party shall appoint an individual to
act as the primary point of operational contact for the administration and
operation of this Agreement, as follows:

(i) The individual appointed by Vontier as the primary point of operational
contact pursuant to this Section 7.03(a) (the “Vontier Transition Manager”)
shall have overall responsibility for coordinating, on behalf of Vontier, all
activities undertaken by Vontier and its Providers, Affiliates and
Representatives hereunder, including the performance of Vontier’s obligations
hereunder, the coordinating of the provision of the Vontier Provided Services
and access to the Vontier Provided Facilities with Fortive, acting as a
day-to-day contact with Fortive Transition Manager and making available to
Fortive the data, facilities, resources and other support services from Vontier
required for Fortive Providers to be able to provide the Fortive Provided
Services and access to the Fortive Provided Facilities in accordance with the
requirements of this Agreement. Vontier may change Vontier Transition Manager
from time to time upon written notice to Fortive. Vontier shall use commercially
reasonable efforts to provide at least thirty (30) days’ prior written notice of
any such change.

(ii) The individual appointed by Fortive as the primary point of operational
contact pursuant to this Section 7.03(a) (the “Fortive Transition Manager”)
shall have overall operational responsibility for coordinating, on behalf of
Fortive, all activities undertaken by Fortive and its Providers, Affiliates and
Representatives hereunder, including the performance of Fortive’s obligations
hereunder, the coordinating of the provision of the Fortive Provided Services
and access to the Fortive Provided Facilities with Vontier, acting as a
day-to-day contact with Vontier Transition Manager and making available to
Vontier the data, facilities, resources and other support services from Fortive
required for Vontier Providers to be able to provide the Vontier Provided
Services and access to the Vontier Provided Facilities in accordance with the
requirements of this Agreement. Fortive may change Fortive Transition Manager
from time to time upon written notice to Vontier. Fortive shall use commercially
reasonable efforts to provide at least thirty (30) days’ prior written notice of
any such change.

(b) Review Meetings. Fortive Transition Manager and Vontier Transition Manager
shall meet either in-person at a mutually acceptable location or via telephone
or video conference at least monthly to review Fortive’s and Vontier’s provision
of the Services and access to the Facilities as required under this Agreement.

Section 7.04 Steering Committee.

(a) Size and Composition. Fortive shall appoint three (3) members of its
management staff, and Vontier shall appoint three (3) members of its management
staff to serve on a steering committee (the “Steering Committee”). Either Party
may change its Steering Committee members from time to time upon written notice
to the other Party; provided, however, that Fortive Transition Manager and
Vontier Transition Manager shall at all times remain as members of the Steering
Committee. In addition, the Parties may mutually agree to increase or decrease
the size, purpose or composition of the Steering Committee in an effort for the
Providers to better provide, and for the Recipients to better utilize, the
Services and access to the Facilities.

 

13



--------------------------------------------------------------------------------

(b) Responsibilities. The Steering Committee’s responsibilities include:

(i) generally overseeing the performance of each Party’s obligations under this
Agreement; and

(ii) making, and providing continuity for making, decisions for the Recipients
with respect to the establishment, prioritization and use of the Services and
access to the Facilities.

(c) Meetings. The Steering Committee shall meet once a month or at such other
frequency as mutually agreed by the Parties. Each Steering Committee meeting
shall be either in-person at a mutually acceptable location or via telephone or
video conference.

Section 7.05 Personnel.

(a) The Provider of any Service or access to any Facility shall make available
to the Recipient of such Service or access to such Facility such personnel as
may be reasonably necessary to provide such Service, in accordance with such
Provider’s standard business practices. The Provider shall have the right, in
its reasonable discretion, to (i) designate which personnel it will assign to
perform such Service, and (ii) remove and replace such personnel at any time.

(b) The Provider of any Service or Facility shall be solely responsible for all
salary, employment and other benefits of and Liabilities relating to the
employment of persons employed by such Provider. In performing their respective
duties hereunder, all such employees and representatives of any Provider shall
be under the direction, control and supervision of such Provider, and such
Provider shall have the sole right to exercise all authority with respect to the
employment (including termination of employment), assignment and compensation of
such employees and representatives.

Section 7.06 No Agency. Nothing in this Agreement shall be deemed in any way or
for any purpose to constitute any Party or its Affiliates acting as an agent of
another unaffiliated Person in the conduct of such other Person’s business. A
Provider of any Service or access to any Facility hereunder shall act as an
independent contractor and not as the agent of the Recipient or its Affiliates
in performing such Service or providing access to such Facility.

Section 7.07 Data Processing. The provisions of the Addenda attached hereto as
Exhibit A and Exhibit B, as applicable, shall govern the Processing of the
Personal Data of the other Party in connection with the provision of Services
hereunder.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Treatment of Confidential Information.

(a) The provisions of Section 6.5 of the Separation Agreement shall govern the
treatment of Confidential Information hereunder.

 

14



--------------------------------------------------------------------------------

(b) Each Party shall comply with all applicable state, federal and foreign
privacy and data protection Laws that are or that may in the future be
applicable to the provision of Services hereunder.

Section 8.02 Entire Agreement; Construction. This Agreement, including the
Exhibits and Schedules shall constitute the entire agreement between the Parties
with respect to the subject matter hereof and shall supersede all previous
negotiations, commitments, course of dealings and writings with respect to such
subject matter. In the event of any inconsistency between this Agreement and any
Schedule hereto, the Schedule shall prevail. In the event of any conflict
between this Agreement and the Tax Matters Agreement, the terms and conditions
of the Tax Matters Agreement shall govern.

Section 8.03 Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to each of the Parties.

Section 8.04 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in English, shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, by email (followed
by delivery of an original via overnight courier service) or by facsimile with
receipt confirmed (followed by delivery of an original via overnight courier
service) to the respective Parties at the following addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 8.04):

To Fortive:

Fortive Corporation

6920 Seaway Blvd.

Everett, WA 98203

Attn: General Counsel

Facsimile: (425) 446-5007

E-mail: Peter.Underwood@fortive.com

To Vontier:

Vontier Corporation

5420 Wade Park Boulevard, Suite 206

Raleigh, NC 27607

Attn: General Counsel

Facsimile: (336) 292-8871

E-mail: Katie.rowen@vontier.com

Section 8.05 Waivers. Any consent required or permitted to be given by any Party
to the other Party under this Agreement shall be in writing and signed by the
Party giving such consent and shall be effective only against such Party (and
its Group). No failure to exercise and no delay in exercising, on the part of
any Party, any right, remedy, power or privilege hereunder shall operate as a
waiver hereof or thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

15



--------------------------------------------------------------------------------

Section 8.06 Assignment. This Agreement shall not be assignable, in whole or in
part, directly or indirectly, by any Party hereto without the prior written
consent of the other Party (not to be unreasonably withheld or delayed), and any
attempt to assign any rights or obligations arising under this Agreement without
such consent shall be void. Notwithstanding the foregoing, this Agreement shall
be assignable to (i) an Affiliate of a Party or (ii) a bona fide third party in
connection with a merger, reorganization, consolidation or the sale of all or
substantially all the assets of a Party hereto so long as the resulting,
surviving or transferee entity assumes all the obligations of the relevant Party
hereto by operation of law or pursuant to an agreement in form and substance
reasonably satisfactory to the other Party; provided, however, that in the case
of each of the preceding clauses (i) and (ii), no assignment permitted by this
Section 8.06 shall release the assigning Party from Liability for the full
performance of its obligations under this Agreement.

Section 8.07 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted assigns.

Section 8.08 Payment Terms. Without the consent of the Party receiving any
payment under this Agreement specifying otherwise, all payments to be made by
either Fortive or Vontier under this Agreement shall be made in US Dollars.
Except as expressly provided herein, any amount which is not expressed in US
Dollars shall be converted into US Dollars by using the exchange rate published
on Bloomberg at 5:00 pm Eastern Standard time (EST) on the day before the
relevant date or in the Wall Street Journal on such date if not so published on
Bloomberg.

Section 8.09 Subsidiaries . Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary of such Party or by any
entity that becomes a Subsidiary of such Party at and after the Distribution
Date, to the extent such Subsidiary remains a Subsidiary of the applicable
Party.

Section 8.10 Third Party Beneficiaries. This Agreement is solely for the benefit
of the Parties and should not be deemed to confer upon third parties any remedy,
claim, Liability, reimbursement, claim of Action or other right in excess of
those existing without reference to this Agreement.

Section 8.11 Titles and Headings. Titles and headings to Articles and Sections
herein are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.

Section 8.12 Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.

 

16



--------------------------------------------------------------------------------

Section 8.13 Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.

Section 8.14 Dispute Resolution. The provisions of Article VIII of the
Separation Agreement shall govern any Dispute under or in connection with this
Agreement.

Section 8.15 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 8.16 Interpretation.

(a) The Parties have participated jointly in the negotiation and drafting of
this Agreement. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted.

(b) When a reference is made in this Agreement to an Article, Section or Exhibit
such reference shall be to an Article or Section of, or Exhibit to, this
Agreement unless otherwise indicated. Wherever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” References to “dollar” or “$” contained
herein are to United States Dollars (unless otherwise specified). The words
“hereof,” “herein,” “hereto” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

[Signature page follows]

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

FORTIVE CORPORATION By:  

/s/ Rajesh Yadava

  Name: Rajesh Yadava   Title:   Vice President, Treasurer VONTIER CORPORATION
By:  

/s/ Kathryn K. Rowen             

  Name: Kathryn K. Rowen   Title:   Senior Vice President, General Counsel